Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 5/13/2021, Applicant submitted response on 8/9/2021.

IDS submitted on 7/23/2021 is acknowledged and considered by the Examiner.

Claims 1-28 are now pending in this application and have been rejected below. 



Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…In the rejection under Step 2A, Prong Two, the Office Action did not give weight to all additional elements. For example, the last paragraph of page 16 of the Office Action discussed some, but failed to consider all elements of the claims...the Office failed to consider all of the elements of the claims. For example, the Office failed to consider at least specific ways of maintaining a plurality of temporary worker records: "maintain a plurality of temporary worker records in the first database, each of the plurality of temporary worker records associated with one of a plurality of temporary workers available as candidates, at least in part by: receiving a first temporary worker record of the plurality of temporary worker records from the first staffing firm computer sub-system, the first temporary worker record having a first period of availability; storing a version of the first temporary worker record in the first database with the first period of availability; receiving an update to the first temporary worker record from the second staffing firm computer sub-system, the update having a second period of availability different from the first period of availability; and updating the version of the first temporary worker record stored in the first database 
to have the second period of availability," as recited in the combination of Applicant's claim 1...the Office's characterization of the elements was based only on an abstraction of some, but not all of the claim elements. Second, the Office's characterization of the elements is an overgeneralization of the claims. Applicant's claim 1 recites more than the generalization asserted by the Office, namely, "receiving..., store..., detecting..., generating..., select..., data output -provide access to..." (see Id.). As discussed above, Applicant's claim 1 recites at least specific steps in "maintain[ing] a plurality of temporary worker records in the first database," which are not "incidental to the primary process or product that are merely a nominal or tangential addition to the claim" (see MPEP 2106.05(g))...the limitations in independent claims 1, 13, and 20, at least, make clear that the claims as a whole are directed to an improvement to the conventional systems in that: "[t]he inventors have recognized and appreciated various technical challenges to managing candidate, worker, and job requisition records across multiple different computer systems that employ disparate software applications"...These operations, in combination with other limitations of claim 1, as a whole, provide "a system that can integrate the computer systems to allow for keeping a central data set, and for more quickly updating and tracking data records in the other computer systems. This provides a computer system that is more accurate in maintaining candidate records, job records, and other information. Further, the system may reduce the amount of storage and computation required by each of the staffing and employer computer systems to maintain and update records"...” The Examiner respectfully disagrees.

The Examiner did indeed consider all elements as a whole and in combination when analyzing the claim under Step 2A Prong 2. The Office Action is short hand indicating the claim limitations and elements directed to extra solution activities that does not integrate the claim as a whole.

The limitations regarding, 
manage ... and information at least by establishing standard protocols, formats, and status indicators; (Mere Data Gathering, Selecting a particular data source or type of data to be manipulated)
store, in the ..., a first plurality of job requisition records converted to the standard formats and status indicators, each of the first plurality of job requisition records associated with one of a first plurality of job requisitions; (Mere Data Gathering, Selecting a particular data source or type of data to be manipulated)
synchronize the first plurality of job requisition records with one or more second job requisition records stored by a ..., the synchronizing comprising: 
automatically detecting, in the one or more second job requisition records stored by the ,,,, a new job requisition record that is not among the first plurality of job requisition records stored in the ,,, or is among the first plurality of job requisition records stored in the ... in a closed status; and (Mere Data Gathering, Selecting a particular data source or type of data to be manipulated)
generating a version of the new job requisition record in the ... at least in part by converting the new job requisition record to the standard formats and status indicators or reopening a version of the new job requisition record stored in the ... from the closed status, wherein the version of the new job requisition record in the ... is associated with the new job requisition record in the ...; (Mere Data Gathering, Selecting a particular data source or type of data to be manipulated,  Insignificant application)
provide access to the version of the new job requisition record in the ...;  (Mere Data Gathering, Selecting a particular data source or type of data to be manipulated)
maintain a plurality of temporary worker records in ..., each of the plurality of temporary worker records associated with one of a plurality of temporary workers available as candidates, at least in part by: (Mere Data Gathering, Selecting a particular data source or type of data to be manipulated)
receiving a first temporary worker record of the plurality of temporary worker records from the ..., the first temporary worker record having a first period of availability; (Mere Data Gathering, Selecting a particular data source or type of data to be manipulated)
storing a version of the first temporary worker record in the ... with the first period of availability; (Mere Data Gathering, Selecting a particular data source or type of data to be manipulated)
receiving an update to the first temporary worker record from the ..., the update having a second period of availability different from the first period of availability; and (Mere Data Gathering, Selecting a particular data source or type of data to be manipulated)
updating the version of the first temporary worker record stored in the ... to have the second period of availability; and 
match at least the first temporary worker record to at least one job requisition record in the ..., the at least one job requisition record having a job period within the second period of availability (Mere Data Gathering, Selecting a particular data source or type of data to be manipulated, Insignificant application)

, are found to be similar to the examples provided by MPEP 2106.05(g), and as such does not provide meaningful limitations to the claim as a whole. 

Below are examples of activities that the courts have found to be insignificant extra-solution activity:
• Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

• Selecting a particular data source or type of data to be manipulated:
i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937;
ii. Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55;
iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and
iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754.

• Insignificant application:
i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and
ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.

The limitations and elements are directed to abstract idea as described below with respect to the first prong of Step 2A, i.e. mental process (i.e. human gathering human worker data, human comparing human worker data, human checking human worker data are up to date, human selecting human worker fulfill a job based on human judgement and observation), organizing human activities (i.e. human selecting human worker fulfill a job based on human judgement and observation) generally linked to a technical environment, i.e. distributed computer system, performing extra-solution activities, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, 

Further, “...matching at least the first temporary worker record to at least one job requisition record ....”, are business problems directed to organizing human activity, mental process, as established in 2019 PEG Step 2A Prong 1, above. This problem does not specifically arise in the realm of computer technology, but rather, this problem existed and was addressed long before the advent of computers. Therefore, it is not a technical solution to a technical problem. 


Applicant submits, “independent claims 1, 13, and 20 include elements or combination of elements that amount to significantly more than the abstract idea....Like BASCOM, these limitations in Applicant's claim 1 recite specific operations and features and do not "recite the abstract idea...However, this cited portion, with reference to FIG. 15, only describes computer systems in which "[v]arious aspects and functions described herein may be implemented as specialized hardware or software components" (see Application as filed, p. 53, In. 4- 5), rather than express statement regarding the nature of the additional elements of the claims, as required by Berkheimer. As such, the Office did not provide the support of a citation to an express statement in the Applicant's specification with adequate evidence...” The Examiner respectfully disagrees.

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 

As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure such as, There are many examples of computer systems that are currently in use that could be specially programmed or specially configured.  These examples include, among others, network appliances, personal computers, workstations, mainframes, networked clients, servers, media servers, application servers, database servers, and web servers. Other examples of computer systems may include mobile computing devices (e.g., smart phones, tablet computers, and personal digital assistants) and network equipment (e.g., load balancers, routers, and switches). Examples of particular models of mobile computing devices include iPhones, iPads, and iPod Touches running iOS operating systems available from Apple, Android devices like Samsung Galaxy Series, LG Nexus, and Motorola Droid X, Blackberry devices available from Blackberry Limited, and Windows Phone devices. Further, aspects may be located on a single computer system or may be distributed among a plurality of computer systems connected to one or more communications networks…such candidates may be predefined within another system, such as an applicant tracking system or ATS. For example, a staffing platform may use a specific ATS software system (e.g., Brassring)…the exchange system may export the candidate to a computer system (e.g., an employer computer system). In one example, the employer computer system may use an ATS (e.g., Brassring)…interface devices may receive input or provide output. More particularly, output devices may render information for external presentation. Input devices may accept information from external sources. Examples of interface devices include keyboards, mouse devices, trackballs, microphones, touch screens, printing devices, display screens, speakers, network interface cards, etc. Interface devices allow the computer system 1502 to exchange information and to communicate with external entities, such as users and other systems…computing devices running MAC OS System X with Motorola PowerPC processors…a particular operating system that may be executed include a Windows- based operating system, such as, the Windows-based operating systems, available from the Microsoft Corporation, a MAC OS System X operating system or an iOS operating system available from Apple Computer, one of many Linux-based operating system distributions, for example, the Enterprise Linux operating system available from Red Hat Inc., or a UNIX operating system available from various sources…Various features and aspects of the present disclosure may be used alone, in any combination of two or more, or in a variety of arrangements not specifically discussed in the embodiments described in the foregoing and is therefore not limited in its application to the details and arrangement of components set forth in the foregoing description or illustrated in the drawings. For example, aspects descried in one embodiment may be combined in any manner with aspects described in other embodiments…the acts performed as part of the method may be ordered in any suitable way. Accordingly, embodiments may be constructed in which acts are performed in an order different than illustrated, which may include performing some acts simultaneously, even though shown as sequential acts in illustrative embodiments… End systems may be, for example, a desktop computer system, mobile device, tablet or any other computer system having a display…Various aspects and functions described herein may be implemented as specialized hardware or software components executing in one or more specialized computer systems. There are many examples of computer systems that are currently in use that could be specially programmed or specially configured.  These examples include, among others, network appliances, personal computers, workstations, mainframes, networked clients, servers, media servers, application servers, database servers, and web servers. Other examples of computer systems may include mobile computing devices (e.g., smart phones, tablet computers, and personal digital assistants) and network equipment (e.g., load balancers, routers, and switches).Examples of particular models of mobile computing devices include iPhones, iPads, and iPod Touches running iOS operating systems available from Apple, Android devices like Samsung Galaxy Series, LG Nexus, and Motorola Droid X, Blackberry devices available from Blackberry Limited, and Windows Phone devices. Further, aspects may be located on a single computer system or may be distributed among a plurality of computer systems connected to one or more communications networks. For example, various aspects, functions, and processes may be distributed among one or more computer systems configured to provide a service to one or more client computers, or to perform an overall task as part of a distributed system, such as the distributed computer system 1500 shown in FIG. 15. Additionally, aspects may be performed on a client-server or multi-tier system that includes components distributed among one or more server systems that perform various functions. Consequently, embodiments are not limited to executing on any particular system or group of systems. Further, aspects, functions, and processes may be implemented in software, hardware or firmware, or any combination thereof. Thus, aspects, functions, and processes may be implemented within methods, acts, systems, system elements and components using a variety of hardware and software configurations, and examples are not limited to any particular distributed architecture, network, or communication protocol. Referring to FIG. 15, there is illustrated a block diagram of a distributed computer system 1500, in which various aspects and functions are practiced. As shown, the distributed computer system 1500 includes one or more computer systems that exchange information. More specifically, the distributed computer system 1500 includes computer systems 1502, 1504, and 1506. As shown, the computer systems 1502, 1504, and 1506 are interconnected by, and may exchange data through, a communication network 1508. The network 1508 may include any communication network through which computer systems may exchange data. To exchange data using the network 1508, the computer systems 1502, 1504, and 1506 and the network 1508 may use various methods, protocols and standards, including, among others, Fiber Channel, Token Ring, Ethernet, Wireless Ethernet, Bluetooth, IP, IPV6, TCP/IP, UDP, DTN, HTTP, FTP, SNMP, SMS, MMS, SS15, JSON, SOAP, CORBA, REST, and Web Services. To ensure data transfer is secure, the computer systems 1502, 1504, and 1506 may transmit data via the network 1508 using a variety of security measures including, for example, SSL or VPN technologies. While the distributed computer system 1500 illustrates three networked computer systems, the distributed computer system 1500 is not so limited and may include any number of computer systems and computing devices, networked using any medium and communication protocol...,  as required by the Berkheimer Memo. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).



Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…Independent claim 1 is patentable over Chuang and Swierz because the cited references, whether considered alone or in combination, fail to teach each and every limitation of independent claim 1..."receiving a first temporary worker record of the plurality of temporary worker records from  the first staffing firm computer sub-system, the first temporary worker record having a first 
period of availability; and receiving an update to the first temporary worker record from the second staffing firm  computer sub-system, the update having a second period of availability different from the first 
period of availability.”...These cited portions of Chuang describe that each recruiter company may be associated with multiple candidates. However, no portion of Chuang discloses receiving the same temporary worker record or update thereof from the first staffing firm computer system and the second staffing firm computer system. At least, Chuang does not teach "receiving a first temporary worker record of the plurality of temporary worker records from the first staffing firm computer sub-system, the first temporary worker record having a first period of availability; and receiving an update to the first temporary worker record from the second staffing firm computer sub-system, the update having a second period of availability different from the first period of availability," as recited in Applicant's independent claim 1. (Emphasis added.) Page 30-31 of the Office Action further cited paras. 61, 65 and 66 of Swierz to describe "receiving an update to the first temporary worker record from the second staffing firm computer sub- system, the update having a second period of availability different from the first period of availability." Swierz is directed to a workflow management system in which the information concerning employees is input into a database by the manager and the employees, and is tracked therein. See Swierz at Abstract. For example, in para. 61, Swierz describes scheduling function for automatically identifying appropriate staff and assigning staff based on availability. In Para. 65-66, Swierz describes automatically updating staff availability when staff use certain benefits, and para. 66 describes an example schedule function described above. However, the cited portions of Swierz merely describe a scheduling function for the manager to assign a task to an employee under an employer-employee relationship. Swierz does not even mention any or multiple staffing firm computer sub-systems. At least, no cited portions or any other portion of Swierz cures the deficiencies of Chuang. Since Chuang and Swierz each fail to describe "receiving a first temporary worker record of the plurality of temporary worker records from the first staffing firm computer sub-system, the first temporary worker record having a first period of availability; and receiving an update to the first temporary worker record from the second staffing firm computer sub-system, the update having a second period of availability different from the first period of availability," no combination of Chaung and Swierz would have described this language as recited in claim 1...” The Examiner respectfully disagrees.

Under the broadest reasonable interpretation of the claim, Chuang teaches:
receiving a first temporary worker record of the plurality of temporary worker records from the first staffing firm computer sub-system, the first temporary worker record having a first period of availability; (in at least [0080] in FIG. 1A, the logical and physical components of the system 100 include a talent platform exchange 102, staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106, [0163] new candidates (i.e. first temporary worker record) are those submitted by the staffing parties (i.e. first staffing firm computer sub-system) but not yet reviewed by the hiring party. [0164] The hiring party 110 may view the detailed list of submitted candidates for each job order (i.e. receiving)...candidate information such as, a profile summary, experience summary, education summary, motivating factors, responses to “knock-out” questions, availability (i.e. first period of availability), interest level and resume.)


Regarding the limitation, “receiving an update to the first temporary worker record from the second staffing firm  computer sub-system, the update having a second period of availability different from the first 
period of availability”, Examiner relied on the combination of Chaung and Swierz. 

And, respectfully, Applicant’s argument requires that the each of the features of Swierz are bodily incorporated into Chaung that each and every element is individually taught by a single reference. However, one cannot show nonobviousness by attacking references individually where the rejections are 

Under the broadest reasonable interpretation of the claim, Chuang teaches:
receiving an update to the first temporary worker record ... the second staffing firm computer sub-system, the update having ... the first period of availability; and (in at least [0080]  FIG. 1A, the logical and physical components of the system 100 include a talent platform exchange 102, staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 [0111] FIG. 3 shows one example of the staffing talent platforms 104 used by the staffing party 106. The staffing talent platforms 104 may provide various interfaces for the staffing party, for example, a candidate interface to enter and edit candidate information)

Although implied, Chuang does not explicitly teaches the following features which are taught by Swierz, 
receiving an update to the first temporary worker record from the second ... computer sub-system, the update having a second period of availability different from the first period of availability; and (in at least [0061]  “Availability” may be used to determine which staff members have available work hours for the time being scheduled. (i.e. first period of availability) [0065] is to automatically update staff availability on a Staff In/Out Board when staff use certain benefits. A user may associate benefits to Staff In/Out availabilities. For example, the user may associate the Activity that represents vacation time used to the “On Vacation” or “Out of Office” Staff In/Out Availability. The system may automatically set their Availability on the days the vacation time is entered.  [0066] The SWM GUI Scheduling tab may provide a calendar or timeline view of staff schedules and give users the ability to modify items on the schedules. The schedules may include items such as: expected work hours, may also calculate and show the available hours (expected hours less scheduled hours); firm holiday schedule; MS Outlook appointments and tasks; and scheduled time, e.g., projects, tasks, CEs....Group calendars to enable staff or managers to display schedules for various staff simultaneously. Exchange server will be a requirement to include online OL data for multiple staff simultaneously (i.e. the second ... computer sub-system)...Conflicts may include time periods when the staff member is scheduled beyond their work hours or when multiple items are scheduled to occur simultaneously...A conflicts reporting function may be included to notify users of conflicts that arise and may also include an automated or semi-automated conflict avoidance solution or suggestion or even an alternative assignment date or alternative staff member in the event of conflicts.(i.e. update...second period of availability different from the first period of availability))


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chuang by, …a software module tracking data of staff, engagements and workflows and a method of using such data in the management of staff and assignment of tasks. Information concerning employees is input into a database by the manager and the employees, and is tracked therein. The information concerning an employee includes an employee's availability, ability and experience. Workflow/Task information is input into the database when either a client makes a request for service of the business, or a workflow/task internal to the business is needed to be performed. Task information includes the nature of the work and deadlines. Task information is compared to the employee information. A list is automatically generated naming the employees best suited to the mandate of the task. The manager then chooses a name from the top of the list and assigns the task to that employee....by the PMS 104, which is capable of generating various reports in association with staff workflow and client engagement in operation of firm business. Skills and other employee information is used along with task information, e.g., particular nature of engagement, for instance particular type of audit and in particular industry associated with a client, and based on the skill set and availability of an employee…data to be captured automatically and updated within PMS...“Availability” may be used to determine which staff members have available work hours for the time being scheduled....synchronize with MS Outlook so as to present scheduled events on individual staff member, manager, supervisor, or other calendars...can automatically be assigned to the first available staff...Time Entry Journal for the current timesheet, which can be used for payroll purposes..., as taught by Swierz, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Chuang with the motivation of, …to help optimize current and future staff performance…making small improvements is a driver for dramatic gains in productivity and quality...to evaluate staff in real time and allow for corrective action to improve efficiency...ensure time is recorded accurately to avoid correcting mistakes...take into account other contributing factors, unforeseen difficulty, mission creep, inaccurate budgeting process, etc...help establish and maintain client relationships and client prospects and enables users to offer better service....to help users schedule their staff, preferably by giving them relevant information to choose the best individual or set of individuals (team) for the task at hand, e.g., professional services engagement. The scheduling aspect schedules staff by using objective criteria such as availability, staff/client/engagement location, skill sets, current staff level, etc.....Efficient use and management of resources, including professionals and support staff, and engagements, especially in large organizations such as professional services entities, like accounting firms and law firms, is a critical function to the effective and efficient delivery of services and work product. Adequate tracking of performance, expertise, credential, experience, qualification, client or task familiarity, and other work related information is a longstanding need...to give the scheduler relevant information based on historical numbers, such as realization percentages, budget vs. actual, etc. And then the next step is to use subjective data based on performance evaluations of the staff to help them select the appropriate staff person for the specific task at hand. By utilizing analytic & subject criteria to automatically schedule staff...to more intelligently assign staff members to engagements, tasks and projects. SWM provides an enhanced management tool for users, such as partners, supervisors, HR personnel, project managers, and others, to more effectively and efficiently utilize staff resources, track performance, benefits, education and credentials....., as recited in Swierz.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 (similarly 13, 20) recite,
“A ... comprising: 
a network interface; 
a ... configured to: 
manage ... and information at least by establishing standard protocols, formats, and status indicators; 
store, in the ..., a first plurality of job requisition records converted to the standard formats and status indicators, each of the first plurality of job requisition records associated with one of a first plurality of job requisitions; 
synchronize the first plurality of job requisition records with one or more second job requisition records stored by a ..., the synchronizing comprising: 
automatically detecting, in the one or more second job requisition records stored by the ,,,, a new job requisition record that is not among the first plurality of job requisition records stored in the ,,, or is among the first plurality of job requisition records stored in the ... in a closed status; and 
generating a version of the new job requisition record in the ... at least in part by converting the new job requisition record to the standard formats and status indicators or reopening a version of the new job requisition record stored in the ... from the closed status, wherein the version of the new job requisition record in the ... is associated with the new job requisition record in the ...; 
provide access to the version of the new job requisition record in the ...; 
maintain a plurality of temporary worker records in ..., each of the plurality of temporary worker records associated with one of a plurality of temporary workers available as candidates, at least in part by: 
receiving a first temporary worker record of the plurality of temporary worker records from the ..., the first temporary worker record having a first period of availability; 
storing a version of the first temporary worker record in the ... with the first period of availability; 
receiving an update to the first temporary worker record from the ..., the update having a second period of availability different from the first period of availability; and 
updating the version of the first temporary worker record stored in the ... to have the second period of availability; and 
match at least the first temporary worker record to at least one job requisition record in the ..., the at least one job requisition record having a job period within the second period of availability”


Analyzing under Step 2A, Prong 1:
The limitations regarding, manage ... and information at least by establishing standard protocols, formats, and status indicators; store, in the ..., a first plurality of job requisition records converted to the standard formats and status indicators, each of the first plurality of job requisition records associated with one of a first plurality of job requisitions; synchronize the first plurality of job requisition records with one or more second job requisition records stored by a ..., the synchronizing comprising: automatically detecting, in the one or more second job requisition records stored by the ,,,, a new job requisition record that is not among the first plurality of job requisition records stored in the ,,, or is among the first plurality of job requisition records stored in the ... in a closed status; and generating a version of the new job requisition record in the ... at least in part by converting the new job requisition record to the standard formats and status indicators or reopening a version of the new job requisition record stored in the ... from the closed status, wherein the version of the new job requisition record in the ... is associated with the new job requisition record in the ...; provide access to the version of the new job requisition record in the ...; maintain a plurality of temporary worker records in ..., each of the plurality of temporary worker records associated with one of a plurality of temporary workers available as candidates, at least in part by: receiving a first temporary worker record of the plurality of temporary worker records from the ..., the first temporary worker record having a first period of availability; storing a version of the first temporary worker record in the ... with the first period of availability; receiving an update to the first temporary worker record from the ..., the update having a second period of availability different from the first period of availability; and updating the version of the first temporary worker record stored in the ... to have the second period of availability; and match at least the first temporary worker record to at least one job requisition record in the ..., the at least one job requisition record having a job period within the second period of availability, under the broadest reasonable interpretation, may be interpreted to include a human using pen and paper to, manage ... and information at least by establishing standard protocols, formats, and status indicators;  provide access to the version of the new job requisition record in the ...; maintain a plurality of temporary worker records in ..., each of the plurality of temporary worker records associated with one of a plurality of temporary workers available as candidates, at least in part by: receiving a first temporary worker record of the plurality of temporary worker records from the ..., the first temporary worker record having a first period of availability; updating the version of the first temporary worker record stored in the ... to have the second period of availability; and a human using their mind to, store, in the ..., a first plurality of job requisition records converted to the standard formats and status indicators, each of the first plurality of job requisition records associated with one of a first plurality of job requisitions; synchronize the first plurality of job requisition records with one or more second job requisition records stored by a ..., the synchronizing comprising: automatically detecting, in the one or more second job requisition records stored by the ,,,, a new job requisition record that is not among the first plurality of job requisition records stored in the ,,, or is among the first plurality of job requisition records stored in the ... in a closed status; and generating a version of the new job requisition record in the ... at least in part by converting the new job requisition record to the standard formats and status indicators or reopening a version of the new job requisition record stored in the ... from the closed status, wherein the version of the new job requisition record in the ... is associated with the new job requisition record in the ...; storing a version of the first temporary worker record in the ... with the first period of availability; receiving an update to the first temporary worker record from the ..., the update having a second period of availability different from the first period of availability; and match at least the first temporary worker record to at least one job requisition record in the ..., the at least one job requisition record having a job period within the second period of availability,; therefore, the claims are directed to a mental process. 

Further, manage ... and information at least by establishing standard protocols, formats, and status indicators; store, in the ..., a first plurality of job requisition records converted to the standard formats and status indicators, each of the first plurality of job requisition records associated with one of a first plurality of job requisitions; synchronize the first plurality of job requisition records with one or more second job requisition records stored by a ..., the synchronizing comprising: automatically detecting, in the one or more second job requisition records stored by the ,,,, a new job requisition record that is not among the first plurality of job requisition records stored in the ,,, or is among the first plurality of job requisition records stored in the ... in a closed status; and generating a version of the new job requisition record in the ... at least in part by converting the new job requisition record to the standard formats and status indicators or reopening a version of the new job requisition record stored in the ... from the closed status, wherein the version of the new job requisition record in the ... is associated with the new job requisition record in the ...; provide access to the version of the new job requisition record in the ...; maintain a plurality of temporary worker records in ..., each of the plurality of temporary worker records associated with one of a plurality of temporary workers available as candidates, at least in part by: receiving a first temporary worker record of the plurality of temporary worker records from the ..., the first temporary worker record having a first period of availability; storing a version of the first temporary worker record in the ... with the first period of availability; receiving an update to the first temporary worker record from the ..., the update having a second period of availability different from the first period of availability; and updating the version of the first temporary worker record stored in the ... to have the second period of availability; and match at least the first temporary worker record to at least one job requisition record in the ..., the at least one job requisition record having a job period within the second period of availability, under the broadest reasonable interpretation, may be managing relationship between human employer, human staffing firm agent and human temporary worker, therefore it is managing personal behavior or relationships or interactions between people, Moreover, one or more job requisitions stored by the employer…providing access to the new job requisition record to the staffing firm…maintain a pool of temporary worker records…, generating a new job requisition record…match a temporary worker of the plurality of temporary workers to the new job requisition, under the broadest reasonable interpretation, is fundamental economic practice and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 13, 20: distributed computer system, network interface, first database; and at least one processor functionally coupled to an employer computer sub-system, a first staffing firm computer sub-system, and a second staffing firm computer sub-system via the network interface, the at least one processor, first database, disparate interfaces, second database of the employer computer sub- system, second database, first database to the first and second staffing firm computer sub-systems, computer-implemented, non-transitory computer-readable medium encoded with instructions for execution by at least one processor
applicant tracking system (ATS)
Claim 6, 12, 16, 19: interface 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the, receiving..., store…, detecting…, generating…, provide access to…, select…, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receiving..., store…, detecting…, generating…,select…, data output - provide access to….


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure such as, There are many examples of computer systems that are currently in use that could be specially programmed or specially configured.  These examples include, among others, network appliances, personal computers, workstations, mainframes, networked clients, servers, media servers, application servers, database servers, and web servers. Other examples of computer systems may include mobile computing devices (e.g., smart phones, tablet computers, and personal digital assistants) and network equipment (e.g., load balancers, routers, and switches). Examples of particular models of mobile computing devices include iPhones, iPads, and iPod Touches running iOS operating systems available from Apple, Android devices like Samsung Galaxy Series, LG Nexus, and Motorola Droid X, Blackberry devices available from Blackberry Limited, and Windows Phone devices. Further, aspects may be located on a single computer system or may be distributed among a plurality of computer systems connected to one or more communications networks…such candidates may be predefined within another system, such as an applicant tracking system or ATS. For example, a staffing platform may use a specific ATS software system (e.g., Brassring)…the exchange system may export the candidate to a computer system (e.g., an employer computer system). In one example, the employer computer system may use an ATS (e.g., Brassring)…interface devices may receive input or provide output. More particularly, output devices may render information for external presentation. Input devices may accept information from external sources. Examples of interface devices include keyboards, mouse devices, trackballs, microphones, touch screens, printing devices, display screens, speakers, network interface cards, etc. Interface devices allow the computer system 1502 to exchange information and to communicate with external entities, such as users and other systems…computing devices running MAC OS System X with Motorola PowerPC processors…a particular operating system that may be executed include a Windows- based operating system, such as, the Windows-based operating systems, available from the Microsoft Corporation, a MAC OS System X operating system or an iOS operating system available from Apple Computer, one of many Linux-based operating system distributions, for example, the Enterprise Linux operating system available from Red Hat Inc., or a UNIX operating system available from various sources…Various features and aspects of the present disclosure may be used alone, in any combination of two or more, or in a variety of arrangements not specifically discussed in the embodiments described in the foregoing and is therefore not limited in its application to the details and arrangement of components set forth in the foregoing description or illustrated in the drawings. For example, aspects descried in one embodiment may be combined in any manner with aspects described in other embodiments…the acts performed as part of the method may be ordered in any suitable way. Accordingly, embodiments may be constructed in which acts are performed in an order different than illustrated, which may include performing some acts simultaneously, even though shown as sequential acts in illustrative embodiments… End systems may be, for example, a desktop computer system, mobile device, tablet or any other computer system having a display…Various aspects and functions described herein may be implemented as specialized hardware or software components executing in one or more specialized computer systems. There are many examples of computer systems that are currently in use that could be specially programmed or specially configured.  These examples include, among others, network appliances, personal computers, workstations, mainframes, networked clients, servers, media servers, application servers, database servers, and web servers. Other examples of computer systems may include mobile computing devices (e.g., smart phones, tablet computers, and personal digital assistants) and network equipment (e.g., load balancers, routers, and switches).Examples of particular models of mobile computing devices include iPhones, iPads, and iPod Touches running iOS operating systems available from Apple, Android devices like Samsung Galaxy Series, LG Nexus, and Motorola Droid X, Blackberry devices available from Blackberry Limited, and Windows Phone devices. Further, aspects may be located on a single computer system or may be distributed among a plurality of computer systems connected to one or more communications networks. For example, various aspects, functions, and processes may be distributed among one or more computer systems configured to provide a service to one or more client computers, or to perform an overall task as part of a distributed system, such as the distributed computer system 1500 shown in FIG. 15. Additionally, aspects may be performed on a client-server or multi-tier system that includes components distributed among one or more server systems that perform various functions. Consequently, embodiments are not limited to executing on any particular system or group of systems. Further, aspects, functions, and processes may be implemented in software, hardware or firmware, or any combination thereof. Thus, aspects, functions, and processes may be implemented within methods, acts, systems, system elements and components using a variety of hardware and software configurations, and examples are not limited to any particular distributed architecture, network, or communication protocol. Referring to FIG. 15, there is illustrated a block diagram of a distributed computer system 1500, in which various aspects and functions are practiced. As shown, the distributed computer system 1500 includes one or more computer systems that exchange information. More specifically, the distributed computer system 1500 includes computer systems 1502, 1504, and 1506. As shown, the computer systems 1502, 1504, and 1506 are interconnected by, and may exchange data through, a communication network 1508. The network 1508 may include any communication network through which computer systems may exchange data. To exchange data using the network 1508, the computer systems 1502, 1504, and 1506 and the network 1508 may use various methods, protocols and standards, including, among others, Fiber Channel, Token Ring, Ethernet, Wireless Ethernet, Bluetooth, IP, IPV6, TCP/IP, UDP, DTN, HTTP, FTP, SNMP, SMS, MMS, SS15, JSON, SOAP, CORBA, REST, and Web Services. To ensure data transfer is secure, the computer systems 1502, 1504, and 1506 may transmit data via the network 1508 using a variety of security measures including, for example, SSL or VPN technologies. While the distributed computer system 1500 illustrates three networked computer systems, the distributed computer system 1500 is not so limited and may include any number of computer systems and computing devices, networked using any medium and communication protocol...,  as required by the Berkheimer Memo. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient claims 1-28 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.








Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13-18, 20-28, are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20130275193A1 to Chuang, (hereinafter referred to as “Chuang”) in view of US Patent Publication to US20120215578A1 to Swierz, (hereinafter referred to as “Swierz”)

As per Claim 1, Chuang teaches: (Previously Presented) A distributed computer system comprising: 
a network interface; ([0079])
a first database; and at least one processor functionally coupled to an employer computer sub-system, a first staffing firm computer sub-system, and a second staffing firm computer sub-system via the network interface, the at least one processor configured to: ([0080])
manage disparate interfaces and information at least by establishing standard protocols, formats, and status indicators;  (in at least [0093] the staffing application interface 118 and the hiring application interface 120 can be executed as an Application Programming Interface (API). API is an interface implemented by a software program to enable interaction with other software programs. APIs can provide one or more utilities and enable communication of a defined set of request messages and defines the structure of response messages. The staffing application interface 118 and the hiring application interface 120 include software logic, including the interface logic that enables the talent platform exchange 102 to interface with the talent platforms 104, 108 and the logic that drives reporting.)
store, in the first database, a first plurality of job requisition records converted to the standard formats and status indicators, each of the first plurality of job requisition records associated with one of a first plurality of job requisitions; (in at least [0076] discloses to provide direct access to the ATS database of job requisitions. [0089] Talent drive 112 may “mine” job postings from these various sources and provide them to the talent platform exchange 102. The information from the job postings may be parsed, processed, formatted and stored in the talent platform exchange 102. Various methods for accumulating or mining information from public sources may be used.  The data storage 116 depicted in FIG. 2 may include components that store and retrieve information. Some of the methods and techniques of storing and retrieving information from the data storage are described below with reference to computer system 1602 and FIG. 16. In general, the information may include any information associated with candidates provided by the staffing party 106, any information associated with job orders provided by the hiring party 110, or any information associated with the staffing and hiring parties 106, 110 themselves. [0100] The talent platform exchange 102 can further verify that the envelope meets defined specification and that the contained information conforms to the agreed guidelines. The system may also convert the received information into any number of formats used by the receiving system (e.g. one of the staffing talent platforms 104) to store and process the contained information. In addition, security protocols can be used for communication between systems [0154] discloses the hiring party may view details of previously posted job orders by clicking the “Requisition ID #” link within the My Open Reqs section, which may open a new window with the Job Req Detail page. Within the Job Req Detail page, the hiring party can view the posting options page, in one example by selecting “Posting Options” on the Job Req Detail page.) 
synchronize the first plurality of job requisition records with one or more second job requisition records stored by a second database of the employer computer sub- system, the synchronizing comprising: (in at least [0102] discloses The talent platform exchange engine 122 may perform or more aggregating and accumulation processes with information received from the hiring talent platform and the staffing party platform. The aggregation or accumulation of information may produce one or more summary data points which may be stored in the data storage 116.)
..., in the one or more second job requisition records stored ... the second database, a new job requisition record that is not among the first plurality of job requisition records stored in the first database or is among the first plurality of job requisition records stored in the first database in a closed status; and (in at least [0109] discloses include filtering of job orders received from the hiring talent platforms 108 to provide a subset of the received job orders to the staffing talent platform 104. [0117] discloses Periodically, the staffing party platform 104 may perform the saved searches, in at least one example, to refresh the job orders displayed to the staffing party 106. In one example, the saved searches may be performed hourly, daily, or weekly. Any additional job orders located as part of the periodic searches can also be added by the talent platform exchange 102 to the saved job orders list.  [0144] discloses The hiring talent platforms 108 may display job orders placed by a particular hiring party, for example within “My Open Reqs” section of the hiring talent platforms 108. The hiring party 110 may create new job order or manage existing open job orders within this section of the hiring talent platforms 108. By selecting the individual job order the hiring talent platform may display details of the selected job order, for example by displaying a “Job Req Detail” page. The hiring party 110 may view or edit details displayed on the “Job Req Detail” page. [0145] discloses the hiring talent platforms 108 may provide an intergraded talent platform exchange interface to access aspects and functions provided the talent platform exchange 102. [0160] discloses a hiring party 110 desiring to make a material change to a job order may need to close the previously posted job order and post a new (i.e. updated) job order. By closing the previously posted job order, the talent platform exchange 102 may insure accurate information presented to the staffing party. [0298] summary information for job listings may be retrieved from hiring party using an API (e.g., using XML). Such information may be updated in real time to reflect the status of particular job requisition/job requirements, and may show details that indicate whether the job has been closed or cancelled.)
generating a version of the new job requisition record in the first database at least in part by converting the new job requisition record to the standard formats and status indicators or reopening a version of the new job requisition record stored in the first database from the closed status, wherein the version of the new job requisition record in the first database is associated with the new job requisition record in the second database; (in at least [0117] discloses Periodically, the staffing party platform 104 may perform the saved searches, in at least one example, to refresh the job orders displayed to the staffing party 106. In one example, the saved searches may be performed hourly, daily, or weekly. Any additional job orders located as part of the periodic searches can also be added by the talent platform exchange 102 to the saved job orders list.  [0144] discloses The hiring talent platforms 108 may display job orders placed by a particular hiring party, for example within “My Open Reqs” section of the hiring talent platforms 108. The hiring party 110 may create new job order or manage existing open job orders within this section of the hiring talent platforms 108.  [0154] discloses the hiring party can select to post a new job order within the hiring party platform. [0157] discloses The talent platform exchange may provide for the hiring party to enter the job order information into a standardized job order form. Using such a form may provide for a common standard of job orders provided for staffing parties, making it easier for them to review the provided information. [0158] discloses The talent platform exchange receiving the new job order may time/date stamp each job order and may create a job order ID number for each job order submitted by the hiring party 110. The talent platform exchange may additionally manage the period of time the job order may be active on the talent platform exchange 102. [0160] talent platform exchange 102 may not allow the hiring party 110 to modify or update a job order after the hiring party has posted the job order to the talent platform exchange 102. According to one example, the talent platform exchange 102 may prompt for the hiring party to update job orders after a predetermined period of time (e.g. every 30 days). Furthermore, hiring parties updating job orders more frequently than the predetermined period of time may receive a higher volume of candidate submittals. In some examples, a hiring party 110 desiring to make a material change to a job order may need to close the previously posted job order and post a new (i.e. updated) job order. By closing the previously posted job order, the talent platform exchange 102 may insure accurate information presented to the staffing party.)
provide access to the version of the new job requisition record in the first database to the first and second staffing firm computer sub-systems; (in at least [0076] discloses to provide direct access to the recruiter's candidate pool and a second integrated interface for the staffing services to provide direct access to the ATS database of job requisitions. [0084] discloses For a staffing party 106 searching to find a job order for a particular candidate, the searching and matching functionally of the talent exchange 102 provided within the staffing talent platform 104 allows filtering of all available job orders posted by hiring parties to an optimal quantity of quality job orders matching the candidate's particular skill set. [0160] hiring parties updating job orders more frequently than the predetermined period of time may receive a higher volume of candidate submittals. In some examples, a hiring party 110 desiring to make a material change to a job order may need to close the previously posted job order and post a new (i.e. updated) job order. By closing the previously posted job order, the talent platform exchange 102 may insure accurate information presented to the staffing party [0298] a staffing party is provided the capability of viewing talent platform exchange job requirements within the normal workflow for the staffing party.)
maintain a plurality of temporary worker records in the first database, each of the plurality of temporary worker records associated with one of a plurality of temporary workers available as candidates, at least in part by: (in at least [0081] discloses The staffing party 106 may have a network of professional contacts that could become potential candidates part of the candidate pool. In turn, the hiring party 110 may be any type of corporate entity or organization or any employer seeking to fill an open position and may further include a human resources (HR) department including one or more HR employees. Hiring party 110 may open one or more job orders or requisitions (reqs.) to fill job openings. [0166] discloses  series of prompts set out to the staffing party that go to elements of the job order, such as specific types of skills needed for the job, geographical limiters, travel limiters, salary limiters, as well as other limiters. The hiring party may change the limiters to either broaden or narrow the candidate pool. )
receiving a first temporary worker record of the plurality of temporary worker records from the first staffing firm computer sub-system, the first temporary worker record having a first period of availability; (in at least [0080] in FIG. 1A, the logical and physical components of the system 100 include a talent platform exchange 102, staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106, [0163] new candidates (i.e. first temporary worker record) are those submitted by the staffing parties (i.e. first staffing firm computer sub-system) but not yet reviewed by the hiring party. [0164] The hiring party 110 may view the detailed list of submitted candidates for each job order (i.e. receiving)...candidate information such as, a profile summary, experience summary, education summary, motivating factors, responses to “knock-out” questions, availability (i.e. first period of availability), interest level and resume.)
storing a version of the first temporary worker record in the first database with the first period of availability; (in at least [0131] every candidate submitted by the staffing party, the talent platform exchange 102 may generate and store in the data storage a unique ID number and may further create and store in the data storage a time and date stamp for each submittal candidate submittal and candidate approval.)
receiving an update to the first temporary worker record ... the second staffing firm computer sub-system, the update having ... the first period of availability; and (in at least [0080]  FIG. 1A, the logical and physical components of the system 100 include a talent platform exchange 102, staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 [0111] FIG. 3 shows one example of the staffing talent platforms 104 used by the staffing party 106. The staffing talent platforms 104 may provide various interfaces for the staffing party, for example, a candidate interface to enter and edit candidate information)
updating the version of the first temporary worker record stored in the first database ... of availability; and (in at least [0111] FIG. 3 shows one example of the staffing talent platforms 104 used by the staffing party 106. The staffing talent platforms 104 may provide various interfaces for the staffing party, for example, a candidate interface to enter and edit candidate information [0131] every candidate submitted by the staffing party, the talent platform exchange 102 may generate and store in the data storage a unique ID number and may further create and store in the data storage a time and date stamp for each submittal candidate submittal and candidate approval.)
match at least the first temporary worker record to at least one job requisition record in the first database, the at least one job requisition record having a job period ....  (in at least [0087] discloses Staffing parties 106 may match and submit a candidate to the posted job order, via the staffing party platform 104, which may be received by the talent platform exchange 102. The talent platform exchange 102 may process the submittal and provide it to the hiring party 110, via the hiring talent platform 108.) 

Although implied, Chuang does not explicitly teaches the following features which are taught by Swierz, 
automatically detecting, in the one or more second ... records stored by the second database, ... (in at least [0017] FIG. 1 is a schematic representation of an exemplary embodiment of a computer network including a central server computer executing the Staff Workflow and Management Module (SWM) and being connected to a plurality of client systems for performing staff workflow and management functions [0028] FIG. 2, an exemplary PMS 104 is shown, for example Thomson Reuters' Practice CS and related services, comprising a Professional Resource Software (PRS) application 214 operating on Central (Network) Server 136 and operating in conjunction with a data repository 138, such as a relational database. Professional Resource Software 214 includes Reference and Guidance Component 216, which includes Practice Resource module 218, Practice Forms module 220, Workflow module 222, and Staff Workflow and Management Module (SWM) 223...Practice Forms module 220 is adapted to provide authorized users with various practice related forms and related information used in rendering professional services, including requests, templates, engagement, work product, intake and reports. Workflow module 222 may be used to generate, implement and track work-related processes. Staffing, education and training processes may be the primary concern of workflows or aspects, reminders, etc., of such processes may be included in workflows generated by use of module 222. PRS 214 also includes Staff Management module 223, which may be integrated with and a part of Workflow Module 222. [0029] PMS 104 allows users to draw from firm-wide information and tools from the convenience of her desktop/workstation, e.g., 110, 126. Digital dashboards enable firms to consolidate large volumes of information and data in a single location. [0030] FIGS. 3A and 3B illustrate a block diagram of a basic workflow associated with the present invention. Employee (staff and parter), employer (firm), and client information is input and stored and maintained in a database accessible by the PMS 104, which is capable of generating various reports in association with staff workflow and client engagement in operation of firm business. Skills and other employee information is used along with task information, e.g., particular nature of engagement, for instance particular type of audit and in particular industry associated with a client, and based on the skill set and availability of an employee, PMS facilitates selection of employees for particular client related assignments and tasks. The information may also be used to manage employee training and certification management, e.g., continuing professional education. [0038] the integrated system enables data to be captured automatically and updated within PMS
receiving an update to the first temporary worker record from the second ... computer sub-system, the update having a second period of availability different from the first period of availability; and (in at least [0061]  “Availability” may be used to determine which staff members have available work hours for the time being scheduled. (i.e. first period of availability) [0065] is to automatically update staff availability on a Staff In/Out Board when staff use certain benefits. A user may associate benefits to Staff In/Out availabilities. For example, the user may associate the Activity that represents vacation time used to the “On Vacation” or “Out of Office” Staff In/Out Availability. The system may automatically set their Availability on the days the vacation time is entered.  [0066] The SWM GUI Scheduling tab may provide a calendar or timeline view of staff schedules and give users the ability to modify items on the schedules. The schedules may include items such as: expected work hours, may also calculate and show the available hours (expected hours less scheduled hours); firm holiday schedule; MS Outlook appointments and tasks; and scheduled time, e.g., projects, tasks, CEs....Group calendars to enable staff or managers to display schedules for various staff simultaneously. Exchange server will be a requirement to include online OL data for multiple staff simultaneously (i.e. the second ... computer sub-system)...Conflicts may include time periods when the staff member is scheduled beyond their work hours or when multiple items are scheduled to occur simultaneously...A conflicts reporting function may be included to notify users of conflicts that arise and may also include an automated or semi-automated conflict avoidance solution or suggestion or even an alternative assignment date or alternative staff member in the event of conflicts.(i.e. update...second period of availability different from the first period of availability))
updating the version of the first temporary worker record stored in the first database to have the second period of availability; and (in at least [0060] SWM may synchronize with MS Outlook so as to present scheduled events on individual staff member, manager, supervisor, or other calendars. Items that can be scheduled include the following: Activities—this could be anything, billable time, non-billable time, and administrative time, from scheduling an appointment with a client to performing firm billing; Benefits Hours—for instance scheduled vacation time, planned use of Comp/Banked Time; CE—Time scheduled for taking CE courses; Projects; and Tasks. Scheduled Time form may consist of the following properties: Staff; Skills; Date/Time; Client; Engagement; Project; Task; Activity; and Solution. The “Skills” property allows the user to specify what skills are needed for the scheduled item. The “Solution” property allows the user to associate an application with the scheduled item. The “Staff” property represents the staff member that the item is being scheduled for and may include one or more of the following elements. A “combo-box” drop down to reveal for selection from among active staff An “Auto Suggest Staff” function such that at the time a user is to select staff member(s) to schedule an item, the SWM may provide a list of staff prioritized by the most qualified staff, such as based on staff properties and system calculations. The system calculations may be based on selection criteria specified by the user, for example the “Auto Suggest/Auto Schedule” criteria discussed below. An “Auto Schedule Staff” function allows the user to select a group of staff, this “pool” concept allows automatic scheduling. This allows users to assign the item to a group of staff and then the item can automatically be assigned to the first available staff. Staff may be scheduled automatically based on, for example, the same selection criteria discussed below for “Auto Suggest/Auto Schedule” criteria. [0065] to automatically update staff availability on a Staff In/Out Board when staff use certain benefits. A user may associate benefits to Staff In/Out availabilities. For example, the user may associate the Activity that represents vacation time used to the “On Vacation” or “Out of Office” Staff In/Out Availability. The system may automatically set their Availability on the days the vacation time is entered [0067] the system may reflect the request as an “unapproved” Scheduled Time item that is posted into the calendars. In one alternative, it is only tentatively shown on the calendar or may not be incorporated into the calendar until approved, such as by a partner, HR person or manager. )
match at least the first temporary worker record to at least one job ... record in the first database, the at least one job ... record having a job period within ... of availability. (in at least [0060] An “Auto Suggest Staff” function such that at the time a user is to select staff member(s) to schedule an item, the SWM may provide a list of staff prioritized by the most qualified staff, such as based on staff properties and system calculations. The system calculations may be based on selection criteria specified by the user, for example the “Auto Suggest/Auto Schedule” criteria discussed below. An “Auto Schedule Staff” function allows the user to select a group of staff, this “pool” concept allows automatic scheduling. This allows users to assign the item to a group of staff and then the item can automatically be assigned to the first available staff. Staff may be scheduled automatically based on, for example, the same selection criteria discussed below for “Auto Suggest/Auto Schedule” criteria.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chuang by, …a software module tracking data of staff, engagements and workflows and a method of using such data in the management of staff and assignment of tasks. Information concerning employees is input into a database by the manager and the employees, and is tracked therein. The information concerning an employee includes an employee's availability, ability and experience. Workflow/Task information is input into the database when either a client makes a request for service of the business, or a workflow/task internal to the business is needed to be performed. Task information includes the nature of the work and deadlines. Task information is compared to the employee information. A list is automatically generated naming the employees best suited to the mandate of the task. The manager then chooses a name from the top of the list and assigns the task to that employee....by the PMS 104, which is capable of generating various reports in association with staff workflow and client engagement in operation of firm business. Skills and other employee information is used along with task information, e.g., particular nature of engagement, for instance particular type of audit and in particular industry associated with a client, and based on the skill set and availability of an employee…data to be captured automatically and updated within PMS...“Availability” may be used to determine which staff members have available work hours for the time being scheduled....synchronize with MS Outlook so as to present scheduled events on individual staff member, manager, supervisor, or other calendars...can automatically be assigned to the first available staff...Time Entry Journal for the current timesheet, which can be used for payroll purposes..., as taught by Swierz, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Chuang with the motivation of, …to help optimize current and future staff performance…making small improvements is a driver for dramatic gains in productivity and quality...to evaluate staff in real time and allow for corrective action to improve efficiency...ensure time is recorded accurately to avoid correcting mistakes...take into account other contributing factors, unforeseen difficulty, mission creep, inaccurate budgeting process, etc...help establish and maintain client relationships and client prospects and enables users to offer better service....to help users schedule their staff, preferably by giving them relevant information to choose the best individual or set of individuals (team) for the task at hand, e.g., professional services engagement. The scheduling aspect schedules staff by using objective criteria such as availability, staff/client/engagement location, skill sets, current staff level, etc.....Efficient use and management of resources, including professionals and support staff, and engagements, especially in large organizations such as professional services entities, like accounting firms and law firms, is a critical function to the effective and efficient delivery of services and work product. Adequate tracking of performance, expertise, credential, experience, qualification, client or task familiarity, and other work related information is a longstanding need...to give the scheduler relevant information based on historical numbers, such as realization percentages, budget vs. actual, etc. And then the next step is to use subjective data based on performance evaluations of the staff to help them select the appropriate staff person for the specific task at hand. By utilizing analytic & subject criteria to automatically schedule staff...to more intelligently assign staff members to engagements, tasks and projects. SWM provides an enhanced management tool for users, such as partners, supervisors, HR personnel, project managers, and others, to more effectively and efficiently utilize staff resources, track performance, benefits, education and credentials....., as recited in Swierz.


  As per Claim 2, Chuang teaches: (Previously Presented) The distributed computer system according to claim 1, 
wherein the at least one processor is coupled to an applicant tracking system (ATS) and provides at least some functionality of the employer computer sub-system.  (in at least [0076] discloses a talent platform exchange system, a first integrated interface for the ATS services to provide direct access to the recruiter's candidate pool and a second integrated interface for the staffing services to provide direct access to the ATS database of job requisitions. [0088] discloses the hiring talent platforms 108 may comprise one or more ATS systems used by companies and businesses. Each ATS system may also use different communication and storage protocols, which can be accepted and converted by the talent exchange 102, as further described below. One example of an ATS system is the 2X BrassRing platform, available from Kenexa, Wayne, PA. [0293] discloses a user may be permitted to access the talent platform exchange without having to create an account and/or log in to talent platform exchange separately (e.g., through the use of an ATS). In one embodiment, an ATS system may include a control that permits a launching of a talent exchange interface through which the user may locate and/or receive job orders. Through the interface, a user may be presented a number of navigation and searching options, in addition to being able to view performance metrics, perform accounting functions, among other options. [0302] discloses the talent platform exchange may “hard code” the talent platform exchange candidate submittals with talent platform exchange as the source of the candidate within the hiring party ATS. )


As per Claim 3, Chuang teaches: (Previously Presented) The distributed computer system of claim 1, wherein the at least one processor is further configured to: 
in response to matching the at least one temporary worker record to the at least one job requisition record in the first database, transmit information to the employer computer sub-system from at least one temporary worker record (in at least [0130] discloses the matched candidate may be submitted to the particular job order by the staffing party. The staffing talent platform may provide for staffing party submittal template including candidate data fields. These fields may include verification of information relating to the candidate, for example candidate interview, submission of candidate references, the candidate's sense of urgency or alignment of the candidate qualifications and career goals with job specifications through knock-out questions [0131] discloses The information related to the submittal may be sent to the talent platform exchange 102 and may be provided to the hiring party associated with the job order.)
[AltContent: rect]As per Claim 4, Chuang teaches: (Previously Presented) The distributed computer system of claim 1, wherein the at least one processor is further configured to 
receive, via the network interface, a first indication that the temporary worker has been hired from at least one of the first staffing firm computer sub-system, the second staffing firm computer sub-system, and the employer computer sub-system.  (in at least [0141] discloses the hiring party may interview the candidate and if the candidate is placed, the hiring party may notify the talent platform exchange of the placement. [0146] discloses the performance metrics may be generated by accessing performance information stored on the talent platform exchange 102 via the hiring application interface 120. The performance information may be stored on the hiring talent platforms 108 as performance information is generated by the hiring party 110 and provided to the talent platform exchange 102 via the hiring application interface 120 and the staffing interface 104  [0147] discloses  performance metrics may be based on hiring party's job order and candidate placement information, such as the number of job orders (i.e. “positions”), number of candidates placed by hiring party (i.e. “hired”), as well as other information. The hiring talent platforms 108 may further display statistical analysis associated with the placement information, for example average placement values. [0091] discloses the staffing talent platforms 104 and hiring party talent platforms 108 are coupled to, and can exchange data with, the talent platform exchange 102 via the network 124. The network 124 may include any communication network through which computer systems may exchange (i.e. send or receive) information. )


As per Claim 5, Chuang teaches: (Previously Presented) The distributed computer system of claim 4, wherein the at least one processor is further configured to: in response to receiving the first indication that the temporary worker has been hired from the first  staffing firm computer sub-system, the second staffing firm computer sub-system, and/or the employer computer sub-system:(in at least [0141][0146][0147])
transmit, via the network interface, a second indication to the first staffing firm computer sub-system, the second staffing firm computer sub-system, and/or the employer computer sub-system indicating that the temporary worker has been hired; (in at least [0141] discloses if the candidate is placed, the hiring party may notify the talent platform exchange of the placement. The talent platform exchange may provide a notification to the staffing party and may provide for the staffing party to contact customer service of talent platform exchange in order to process a payment fee, further changing the candidate status to “placed” or “hired”. [0091][0139])
receive, via the network interface, a third indication of confirmation that the hiring of the temporary worker has been accepted and synchronized from the first staffing firm computer sub-system, the second staffing firm computer sub-system, and/or the employer computer sub-system; and (in at least [0104] discloses Summary staffing party information may also include job order information such as the total number of job orders submitted to the talent platform exchange, the total number of submitted candidates, the total number of submittals approved by the hiring party [0105] discloses such as the candidate submittal to hiring party acceptance, the candidate acceptance to placement [0110] when a candidate status changes to “hired” or “placed” within the hiring talent platform, the talent platform exchange can follow the invoicing process  [0141] discloses if the candidate is placed, the hiring party may notify the talent platform exchange of the placement. The talent platform exchange may provide a notification to the staffing party and may provide for the staffing party to contact customer service of talent platform exchange in order to process a payment fee [0170] if the candidate is hired or placed, the hiring party can finalize offer information and may provide offer information to the talent exchange. [0171] resolving discrepancies, verifying candidate start and sending the invoice to the hiring party…talent platform exchange emails a placement form to the staffing party upon a candidate status change to “hired” or “placed” within the hiring talent platform. [0172] customer service 114 can contact the hiring party, staffing party and/or the candidate to verify that the candidate has actually started at the new employer and can verify invoice/billing contact information  [0091][0139])
store, in the first database, confirmed information specifying terms under which the temporary worker has been hired for the at least one job requisition record in the first database. (in at least [0127] having each staffing party agree to one uniform set of terms and conditions avoids the hiring parties to have to sign individual business agreements with each individual staffing party. One or more terms and conditions may be related to the staffing party and candidates to be provided by the staffing party.  [0131] discloses For every candidate submitted by the staffing party, the talent platform exchange 102 may generate and store in the data storage a unique ID number and may further create and store in the data storage a time and date stamp for each submittal candidate submittal and candidate approval. The talent platform exchange may further associate the submitted candidate with a particular staffing party, the job order ID number and the hiring party company and may store the association as a data field value in the data storage. [0152] The hiring party may need to review and agree to terms and conditions provided by the hiring talent platforms 108 before proceeding to view and match candidates with job order provided by the talent platform exchange 102. One or more terms and conditions may be related to the hiring party and/or candidates to be provided by the staffing party. Whether the hiring party has agreed to the terms and conditions may be stored in the data storage 116 [0171] the placement form may include a series of prompts provided by the talent platform exchange 102 within the staffing talent platform 104 regarding the negotiated terms of employment, such as salary and start date information [0295] a staffing party or other user type must assent to the terms and conditions before accessing search results to ensure that the user agrees to the terms and conditions of the placement.)
  

As per Claim 6, Chuang teaches:  (Previously Presented) The distributed computer system of claim 1, wherein providing access to the version of the new job requisition record to the first and second staffing firm computer sub-system comprises 
generating a first interface allowing a user of the first and/or second staffing firm computer sub-system to submit a candidate for the new job requisition record.  (in at least [0115] discloses The staffing talent platforms 104 may provide for the staffing agent 106 to search the talent platform exchange 102 for job orders matching various criteria. FIG. 4 shows one example of a search interface (displayed within the staffing talent platforms as “Req Hunter”). Within the search interface, the staffing agent 106 may search for job orders by completing one or more job order data fields relating to various job order criteria, such as Industry, Title, Skill, Location, Company, Salary Range and Fee. Within each data field the staffing party may further select additional search criteria associated with job orders, for example by selecting “add another.” [0130] discloses The staffing talent platform may provide for staffing party submittal template including candidate data fields. These fields may include verification of information relating to the candidate, for example candidate interview, submission of candidate references, the candidate's sense of urgency or alignment of the candidate qualifications and career goals with job specifications through knock-out questions [0137] discloses talent platform exchange 102 may provide a candidate management interface to the staffing agent 106…as shown in FIG. 9, the list of activities displayed includes the date the candidate was submitted, the date the candidate's resume was sent to the hiring party, the date the interview was scheduled and the tasks may include follow up reminders, and reminders to contact the hiring party to schedule an interview. [0154] discloses the hiring party may create a job order within the hiring talent platforms 108 which the hiring talent platform posts to the talent platform exchange. In one example, the hiring party can select to post a new job order within the hiring party platform. In one example, the hiring party may view details of previously posted job orders by clicking the “Requisition ID #” link within the My Open Reqs section, which may open a new window with the Job Req Detail page. [0158] discloses If the job order is active, one or more staffing parties may submit candidates for the active job orders and the job orders may be provided to the staffing party as part of the search features.) 


As per Claim 7, Chuang teaches:  (Previously Presented) The distributed computer system of claim 6, wherein the at least one processor is further configured to: 
receive, via the first interface, a submission of the at least one temporary worker record for the at least one job requisition record; and (in at least [0087] discloses Staffing parties 106 may match and submit a candidate to the posted job order, via the staffing party platform 104, which may be received by the talent platform exchange 102. [0130] discloses The staffing talent platform may provide for staffing party submittal template including candidate data fields. These fields may include verification of information relating to the candidate, for example candidate interview, submission of candidate references, the candidate's sense of urgency or alignment of the candidate qualifications and career goals with job specifications through knock-out questions )
match the at least one temporary worker record to the at least one job requisition record in the first database in response receiving to the submission. (in at least [0087] The talent platform exchange 102 may process the submittal and provide it to the hiring party 110, via the hiring talent platform 108. [0130] discloses the matched candidate may be submitted to the particular job order by the staffing party. )
 

As per Claim 8, Chuang teaches: (Previously Presented) The distributed computer system of claim 1, wherein the at least one processor is further configured to 
maintain, in the first database, a candidate status in the at least one temporary worker record when the at least one temporary worker record is matched to the at least one job requisition record in the first database. (in at least [0110] discloses the talent platform exchange 102 may receive candidate status updates from both the hiring talent platform and the staffing talent platforms. For example, when a candidate status changes to “hired” or “placed” within the hiring talent platform [0170] discloses If the candidate is hired or placed, the hiring party can finalize offer information and may provide offer information to the talent exchange. In one example, offer information includes start date, salary, and guarantee or provisional period as well as other offer information. This information can be stored in the data storage 116 of the talent platform exchange 102  [0302] discloses the talent platform exchange may perform several functions to ensure that candidates may be uniquely identified and tracked within the talent platform exchange system. For instance, the talent platform exchange may create a unique identifier for a particular candidate within a database. Such an identifier may also be stored, tracked and used by various systems to identify the candidate within the distributed system. The talent platform exchange may time/date stamp each candidate submittal and candidate approval and associate that candidate with the staffing party. )  


As per Claim 9, Chuang teaches: (Previously Presented) The distributed computer system of claim 8, wherein the at least one processor is further configured to: 
receive an indication of an update to the candidate status from the employer computer sub-system; and  (in at least [0170] discloses If the candidate is hired or placed, the hiring party can finalize offer information and may provide offer information to the talent exchange. In one example, offer information includes start date, salary, and guarantee or provisional period as well as other offer information. This information can be stored in the data storage 116 of the talent platform exchange 102 [0171] discloses the talent platform exchange may prompt the hiring party to change candidate status. In one example, talent platform exchange emails a placement form to the staffing party upon a candidate status change to “hired” or “placed” within the hiring talent platform. Talent exchange then notifies the staffing party of the update and requests to complete and return the placement form. [0182] discloses These status changes provide the talent platform exchange with intelligent data that influences signals relative to specific users and agencies/employers. )
update the candidate status for the at least one temporary worker record in the first database in response to receiving the indication of the update to the candidate status. (in at least [0170] discloses If the candidate is hired or placed, the hiring party can finalize offer information and may provide offer information to the talent exchange. In one example, offer information includes start date, salary, and guarantee or provisional period as well as other offer information. This information can be stored in the data storage 116 of the talent platform exchange 102 [0171] discloses the talent platform exchange may prompt the hiring party to change candidate status. In one example, talent platform exchange emails a placement form to the staffing party upon a candidate status change to “hired” or “placed” within the hiring talent platform. Talent exchange then notifies the staffing party of the update and requests to complete and return the placement form.) 


As per Claim 10, Chuang teaches: (Previously Presented) The distributed computer system of claim 9, wherein the at least one processor is further configured to 
update the candidate status in response to a receiving an indication of a change in a candidate status in an applicant tracking system (ATS) coupled to the distributed computer system.  (in at least [0167] discloses if the hiring party indicates “not interested” in the candidate, then the candidate is removed from the candidate list. The status change can be provided to the talent platform exchange and stored in the data storage 116. [0170] discloses If the candidate is hired or placed, the hiring party can finalize offer information and may provide offer information to the talent exchange. In one example, offer information includes start date, salary, and guarantee or provisional period as well as other offer information. This information can be stored in the data storage 116 of the talent platform exchange 102 [0171] discloses the talent platform exchange may prompt the hiring party to change candidate status. In one example, talent platform exchange emails a placement form to the staffing party upon a candidate status change to “hired” or “placed” within the hiring talent platform. Talent exchange then notifies the staffing party of the update and requests to complete and return the placement form. [0302] discloses the talent platform exchange may “hard code” the talent platform exchange candidate submittals with talent platform exchange as the source of the candidate within the hiring party ATS. )


As per Claim 11, Chuang teaches:  (Previously Presented) The distributed computer system of claim 1, wherein the at least one processor is further configured to: 
determine one or more staffing firms to recommend the version of the new job requisition record to, wherein the one or more staffing firms include a staffing firm associated with the staffing firm computer sub-system; and  (in at least [0080] discloses a talent platform exchange 102, staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106, [0160] a hiring party 110 desiring to make a material change to a job order may need to close the previously posted job order and post a new (i.e. updated) job order. By closing the previously posted job order, the talent platform exchange 102 may insure accurate information presented to the staffing party. [0165] discloses the candidates can be arranged according to recruiter rating, such as from high recruiter rating to low recruiter rating. According to one embodiment, hiring parties are more likely to select candidates submitted by staffing parties with higher ratings, encouraging staffing parties to improve ratings in order to influence hiring party decisions. [0218] discloses recommended postings are selectively pushed to each agent as dictated by talent platform exchange signals. [0237] discloses a talent platform exchange provides appropriate and targeted job postings to an agent/agencies based on historical success and activity signals.  [0255] discloses Extrinsic Scoring for Agencies—evaluation of postings may be performed using one or more of the following criteria: location, competition (# of other resumes already submitted via talent platform exchange), agent specialty, prior fills w/company, similar SIC codes, company prior ratios [0287] discloses one or more signals may be used to determine the quality of postings and talent from agent/recruiter and agency/employer, and may be used to perform a matching process between them [0297] discloses the talent platform exchange may be capable of determining a performance score or rating for a particular user (e.g., a staffing party). In one embodiment, a staffing party may be rated based on one or more parameters, including the volume of submittals, the speed of submittals, candidate submittals that are approved versus rejected by the hiring party (e.g., by sourcing and matching). Further, a staffing party rating may be based on candidate approvals that result in placements (e.g., relationships, negotiations and the close).  
transmit an indication of the new job requisition record to the first and/or second staffing firm computer sub- system in response to determining the one or more staffing firms. (in at least [0218] discloses recommended postings are selectively pushed to each agent as dictated by talent platform exchange signals. [0292] discloses a talent platform exchange may include a function that provides agents with the ability to search for talent platform exchange job orders. For instance, a job order hunt function may permit a user to receive a number of recommended jobs without the need for searching, based on one or more of the signals determined above. [0294] discloses the interface may display automatically a list of recommended jobs, without the need for a search entry, based on one or more of the various signals discussed above. As words are entered by the user (e.g., staffing party) within the search form, results may be narrowed down to a filtered list) 


As per Claim 21, Chuang teaches:  (Previously Presented) The distributed computer system of claim 1, wherein the at least one processor is configured to 
match the at least one temporary worker record to the at least one job requisition record in the first database based on performance indicators comprising success in a job category and/or relationship with a hiring company. (in at least [0045] the processor is adapted to filter the plurality of candidates based at least in part on their respective scores for the plurality of candidates in relation to the at least one job order [0085] FIG. 1B shows high level aspect of talent exchange that provide search and matching capabilities to most effectively match candidates to job orders. For a staffing party 106 searching to find a job order for a particular candidate, the searching and matching functionally of the talent exchange 102 provided within the staffing talent platform 104 allows filtering of all available job orders posted by hiring parties to an optimal quantity of quality job orders matching the candidate's particular skill set. [0120] The rating may be quantitatively based on one or more factors, such as volume of submittals, speed of submittals, candidate submittals that are approved versus rejected by the hiring party (and may include information about both sourcing of candidates and matching candidates), and candidate approvals that result in placements (may further include forming of relationships, negotiations with the hiring party and the final placement of the candidate) [0146] FIG. 11 shows one example of the talent platform exchange interface displayed separately allowing the hiring party to access the aspect and functions of the talent platform exchange 102. In various examples, the hiring talent platforms 108 may generate and display performance metrics relating to hiring parties. This metric information may provide the hiring parties with detailed and summary activity reports and performance metrics in real-time. FIG. 12 shows one example of generating and displaying performance metrics for the hiring party. In one example, the performance metrics may be generated by accessing performance information stored on the talent platform exchange 102 via the hiring application interface 120. The performance information may be stored on the hiring talent platforms 108 as performance information is generated by the hiring party 110 and provided to the talent platform exchange 102 via the hiring application interface 120 and the staffing interface 104, respectively. )


As per Claim 22, Chuang teaches:  (Previously Presented)  The distributed computer system of claim 1, wherein the at least one processor is configured to 
match the at least one temporary worker record to the at least one job requisition record in the first database based on a staffing firm recruiter to job requisition match, candidate to job requisition match, and/or candidate to hiring company match. (in at least [0128] The staffing party may then select a candidate from one of the candidates stored in the staffing talent platforms to match to the particular job order. [0130] the matched candidate may be submitted to the particular job order by the staffing party. The staffing talent platform may provide for staffing party submittal template including candidate data fields. These fields may include verification of information relating to the candidate, for example candidate interview, submission of candidate references, the candidate's sense of urgency or alignment of the candidate qualifications and career goals with job specifications through knock-out questions) 


As per Claim 23, Chuang teaches:  (Previously Presented) The distributed computer system of claim 5, wherein the at least one processor is further configured to 
generate …, approvals, and invoices using the confirmed information. (in at least [0110]  when a candidate status changes to “hired” or “placed” within the hiring talent platform, the talent platform exchange can follow the invoicing process [0138] if a candidate is approved by the hiring party, then the hiring party must honor the referral for the staffing party for a predetermined and agreed upon period of time (e.g. six months) from the approval date [0302] The talent platform exchange may time/date stamp each candidate submittal and candidate approval and associate that candidate with the staffing party. ) 

Although implied, Chuang does not explicitly teaches the following features which are taught by Swierz, 
generate timesheets… (in at least [0032] The Time and Expense Entry function of PMS simplifies time entry fast and easy for staff with tools to ensure time is recorded accurately to avoid correcting mistakes...add comments or notes for the biller with convenient comment fields that are available within each entry; enter time in minutes or hours depending on user preference settings; track time with a desktop timer that appears on top of other applications open; print Time Entry Journal for the current timesheet, which can be used for payroll purposes;)

The reason and rationale to combine Chuang and Swierz is the same as recited above. 


As per Claim 24, Chuang teaches:  (Previously Presented) The distributed computer system of claim 5, wherein the at least one processor is further configured to 
modify the confirmed information based on changes to the at least one temporary worker record and the at least one job requisition record in the first database for accuracy in future …, approvals, and invoices. (in at least [0171] the talent platform exchange can start the invoicing process, which can include steps of supplying placement forms, resolving discrepancies, verifying candidate start and sending the invoice to the hiring party. First, in block 1314, the talent platform exchange may prompt the hiring party to change candidate status. In one example, talent platform exchange emails a placement form to the staffing party upon a candidate status change to “hired” or “placed” within the hiring talent platform. Talent exchange then notifies the staffing party of the update and requests to complete and return the placement form. In one example, the placement form may include a series of prompts provided by the talent platform exchange 102 within the staffing talent platform 104 regarding the negotiated terms of employment, such as salary and start date information. Customer service 114 may follow-up if the placement form is not returned within a predetermined period of time (e.g. 24 hours). Customer service 114 can verify and resolve any discrepancies between the offer information provided by the hiring party and information provided in the placement form and can contact the parties involved including the hiring party, the staffing party and the candidate..) 

Although implied, Chuang does not explicitly teaches the following features which are taught by Swierz, 
… timesheets … (in at least [0032] The Time and Expense Entry function of PMS simplifies time entry fast and easy for staff with tools to ensure time is recorded accurately to avoid correcting mistakes...add comments or notes for the biller with convenient comment fields that are available within each entry; enter time in minutes or hours depending on user preference settings; track time with a desktop timer that appears on top of other applications open; print Time Entry Journal for the current timesheet, which can be used for payroll purposes;)

The reason and rationale to combine Chuang and Swierz is the same as recited above. 

As per Claim 13-18, 25-28, 20 for a computer implemented method (see at least Chuang [0077]) and computer-readable medium (see at least Chuang [0096]), respectively, substantially recite the subject matter of Claim 1, 4-7, 11, 21-24 and are rejected based on the same reasoning and rationale.



Claims 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20130275193A1 to Chuang, (hereinafter referred to as “Chuang”) in view of US Patent Publication to US20120215578A1 to Swierz, (hereinafter referred to as “Swierz”) in view of in view of US Patent Publication to US20100169143A1 to Carr et al. (hereinafter referred to as “Carr”) 


As per Claim 12, Chuang teaches:   (Previously Presented)  The distributed computer system of claim 11, wherein the at least one processor is further configured to: 
generate a second interface allowing a user … the one or more staffing firms to recommend the version of the new job requisition record to; (in at least [0164] discloses FIG. 15 shows one example of a detailed candidate list. The details of each candidate may be displayed in the form of the submittal template, discussed above. The submittal template may include candidate information such as, a profile summary, experience summary, education summary, motivating factors, responses to “knock-out” questions, availability, interest level and resume. As described above, the talent platform exchange conceals some of the candidate and staffing party information, but may also reveal the recruiter rating…The information revealed may provide enough information for the hiring party to review and make a decision)
… a selection of the one or more staffing firms via the second interface; and  (in at least [0164] discloses FIG. 15… reveal the recruiter rating, and the candidate's first name. The information revealed may provide enough information for the hiring party to review and make a decision regarding approval [0165] discloses hiring parties are more likely to select candidates submitted by staffing parties with higher ratings)
determine the one or more staffing firms based on … selection. (in at least [0164] discloses FIG. 15… reveal the recruiter rating, and the candidate's first name. The information revealed may provide enough information for the hiring party to review and make a decision regarding approval [0165] discloses hiring parties are more likely to select candidates submitted by staffing parties with higher ratings) 

Although implied, Chuang in view of Swierz does not explicitly teaches the following features which are taught by Carr, 
generate a second interface allowing a user to select the one or more staffing firms to recommend the version of the new job requisition record to; (in at least [0062] discloses HR 368 decides selects the vendor or vendors to send the job requisition and system 10 transmits the requisition to the selected vendor or vendors. [0069] discloses each step in the job requisition and candidate submission process illustrated in FIGS. 6 and 7 can be tracked and stored by component 22 for subsequent use including generating reports that allows an authorized system user to evaluate various aspects of the job requisition and candidate submission process…The information provided by the report is identified at 632. Using interface 640 illustrated in FIG. 18, a client or the administrator can generate a report that allows these user to evaluate the performance of a number of vendors for a client. )
receive a selection of the one or more staffing firms via the second interface; and  (in at least [0062] discloses HR 368 decides selects the vendor or vendors to send the job requisition and system 10 transmits the requisition to the selected vendor or vendors.)
determine the one or more staffing firms based on the received selection. (in at least [0062] discloses HR 368 decides selects the vendor or vendors to send the job requisition and system 10 transmits the requisition to the selected vendor or vendors.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Chuang in view of Swierz by, …system provides end-to-end integration of the contract resourcing process (“requisition to check”) for a multitude of clients and a multitude of service providers.…managing work relationships between one or more clients and one or more service providers (e.g., contractors, vendors, sub-vendors, etc.)….an automated system for managing work relationships between one or more clients and one or more service providers that allows a client to readily create a plurality of different requisitions (e.g., job requisition that is submitted to one or more vendors to receive acceptable candidates to fill the requisition, direct source requisition that allow the client to identify a suitable candidate to fill the requisition without any involvement of a vendor and/or an extension requisition that allows a client to create a requisition for a contractor that is presently working for the client and whom the client wants to extend the employment of beyond the original contract period)…client or the administrator can generate a report that allows these user to evaluate the performance of a number of vendors for a client...decides selects the vendor or vendors to send the job requisition and system 10 transmits the requisition to the selected vendor or vendors, as taught by Carr, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Chuang in view of Swierz with the motivation of, …identify a suitable candidate to fill the requisition…improves communication between approvers during requisition and eliminates the need for external tools… further advanced automated system for managing the contract resourcing process from end-to-end…requisition errors are eliminated or greatly reduced…eliminate or reduce requisition errors…provides the client with more control over the requisition…facilitating the hiring of a suitable contractor… , as recited in Carr.

As per Claim 19 for a computer implemented method (see at least Chuang [0077]), respectively, substantially recite the subject matter of Claim 12 and are rejected based on the same reasoning and rationale.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 




/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623